Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed April 23, 2021 has been entered. Claims 1-14 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi et al. (JP3557926B, English translation provided).
Regarding claim 1, Satoshi teaches that, as illustrated in Figs. 1-2, 10, 16, a three-dimensional object (Fig. 2, item M) manufacturing method for shaping a three-dimensional object interiorly including at least a first cavity (Fig. 1(D), item 42) and a second cavity (Fig. 1(D), item 42) by layering a plurality of material layers (Fig. 1, item 22), which are layers formed with a material used for shaping of the three-dimensional object. Satoshi teaches that, the three-dimensional object manufacturing method including:
a first cavity portion material layer forming step of discharging a droplet of a cavity portion material, which is the material configuring at least one part of a periphery of the first 
a first sandwiching member installing step of installing a first sandwiching member (Fig. 1 (C), item 40), which is a member arranged with at least one part sandwiched between the plurality of material layers, on the first cavity portion material layer (as shown in Fig. 1(D)); and 
a second cavity portion material layer forming step of discharging a droplet of the cavity portion material, which is the material configuring at least one part of a periphery of the second cavity (Fig. 1(D), item 42), from the discharging head through the inkjet method to form a second cavity portion material layer, which is the material layer configuring the periphery of at least one part of the second cavity;  
a second sandwiching member installing step of installing a second sandwiching member (Fig. 1 (C), item 40), which is a member arranged with at least one part sandwiched between the plurality of material layers, on the second cavity portion material layer; and
a material layer-on-sandwiching member forming step of discharging the droplet of the cavity portion material from the discharging head through the inkjet method on at least one part of the second sandwiching member to further form the material layer on the second sandwiching member;
wherein the first and the second cavities are empty spaces respectively in which the material is not provided;
wherein the first cavity that remains as the empty space inside the three-dimensional object is enclosed by the first cavity portion material layer and the first sandwiching member, 
However, Satoshi does not explicitly disclose that, the first sandwiching member is installed between the first cavity and the second cavity.
Satoshi discloses the claimed invention except for the duplication having the first cavity, the second cavity, the first sandwiching member being installed between the first cavity and the second cavity. It would have been obvious to one having ordinary skill in the art at the time the invention was made to repeat the steps of forming the cavity and placing the sandwiching member vertically since duplication or repetition of steps would have been obvious to the ordinary artisan.  One would have been motivated to repeat the steps of forming the cavity and placing the sandwiching member vertically since doing so would further the objectives of Satoshi (translation page 4, lines 17-21), namely to additionally reduce the amount of powder used, shorten the modeling time, and improve the strength and prevent warp by using multiple sandwiching members as reinforcement.    
Regarding claim 2, Satoshi teaches that, as illustrated in Fig. 1, in the three-dimensional object manufacturing method the sandwiching member (Fig. 1 (C), item 40) installing step includes installing the sandwiching member on the cavity portion material layer so that the sandwiching member is hidden in an interior of the three-dimensional object after completion of shaping (as shown in Fig. 1(D)).  
Regarding claim 3, Satoshi teaches that, as illustrated in Fig. 1, in the three-dimensional object manufacturing method the sandwiching member((Fig. 1 (C), item 40) installing step includes installing the sandwiching member such that a shape of an outer periphery of the sandwiching member becomes greater than an opening of the cavity at a position for installing the sandwiching member. 
4, Satoshi teaches that, as illustrated in Fig. 10, in the three-dimensional object manufacturing method and the three-dimensional object obtained after completion of the shaping, at least one part of an inner wall of the three-dimensional object surrounding the cavity has an overhanging shape in which a portion on an upper side projects out toward an inner side of the cavity than a lower side in the cavity; and the sandwiching member installing step includes: installing the sandwiching member at a position to form the inner wall to an overhanging shape (as shown in Fig. 10).
Regarding claims 5-6, Satoshi teaches that, as illustrated in Fig. 10, in the three-dimensional object manufacturing method the sandwiching member (e.g. the item 45) is either a sheet-like member or a plate-like member.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi et al. (JP3557926B, English translation provided) in view of Lewis et al (U.S Patent No 10,462,907)
Regarding claim 7, Satoshi does not explicitly disclose that, the sandwiching member is a member formed with a material having adhesiveness with respect to the cavity portion material. In the same field of endeavor, 3D printing, Lewis teaches that, as illustrated in Fig. 2C, in the three-dimensional object manufacturing method the sandwiching member (e.g. the first IC 104a) is a member formed with a material having adhesiveness with respect to the cavity portion material (i.e. In the example shown in Fig. 2C, an integrated circuit 104a stored in a tape reel is picked up by the nozzle 114 and deposited on the exposed surface 102a’, which, in this example, includes an adhesive 116, col. 11, lines 20-23).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Satoshi to incorporate the 
Regarding claim 8, Satoshi does not explicitly disclose that the cavity portion material is an ultraviolet curable ink. Lewis teaches that, it is further contemplated that direct-write technology may be integrated with other 3D printing methods (e.g., inkjet printing on a powder bed, selective laser sintering of a powder bed, stereolithography, fused deposition modeling, direct inkjet printing of UV curable resins), so that different components, devices or regions of a single 3D part may be produced using different 3D printing approaches (col. 4, lines 13-20). Thus, Lewis teaches that, the cavity portion material (for a 3D part) my be an ultraviolet (UV) curable ink. Further, Lewis teaches that, as illustrated in Figs. 2D and 2E, the conductive filament consists of a first portion 106a and a remaining portion 106b, which are flowed through the nozzle 114 and extruded (col. 12, lines 22-45). The conductive filament may be considered as a sandwiching member from extrusion. Lewis discloses that, the solvent for the conductive ink formulation may be selected to promote formation of a strong bond between the conductive filament and the underlying substrate-which may be the structural material of the 3D structure-upon drying (col. 6, lines 51-55). In some cases, the viscosifying agent may be dissolved in a mixture of the desired solvent and another high vapor pressure solvent used to ensure complete dissolution of the viscosifier (col. 8, lines 24-26). Prior to deposition, the viscosifier may be in the form of a polymer chain of medium length, and then, after deposition, a vulcanization reaction initiated by heat, moisture, oxygen, or UV light may induce a change to a robust solid (col. 8, lines 31-35). Thus, Lewis teaches that, the sandwiching member is a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Satoshi to incorporate the teachings of Lewis to provide that the cavity portion material is an ultraviolet curable ink. Doing so would be possible to improve the attachment of the sandwiching member to the 3D building object by irradiating with an ultraviolet light.
Regarding claim 9, Satoshi does not explicitly disclose that the sandwiching member is an electronic circuit substrate having at least a wiring pattern. Lewis teaches that, as illustrated in Figs. 2C-2G and 9D, in the three-dimensional object manufacturing method the sandwiching member (e.g. the first IC 104a, col. 12, lines 37-38) is an electronic circuit substrate having at least a wiring pattern (i.e. referencing in Fig. 9D, a surface mount resistor with known resistance is also incorporated into the wrench, wired in series with the strain sensor (col. 19, lines 5-26)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Satoshi to incorporate the teachings of Lewis to provide that the sandwiching member is an electronic circuit substrate having at least a wiring pattern. Doing so would be possible to embed a PCB substrate inside the 3D building object.
Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Satoshi et al. (JP3557926B, English translation provided).
Regarding claim 10, Satoshi teaches that, as illustrated in Figs. 1-2, 10, 16, a three-dimensional object (Fig. 2, item M) manufacturing apparatus for shaping a three-dimensional object interiorly including at least a first cavity (Fig. 1(D), item 42) and a second cavity (Fig. 1(D), item 42) by layering a plurality of material layers (Fig. 1, item 22), which are layers formed with a material used for shaping of the three-dimensional object. Satoshi teaches that, the three-dimensional object manufacturing method including:
a discharging head that discharge a droplet of a cavity portion material, which is the material configuring at least one part of a periphery of the first cavity, from a discharging head (Fig. 16, item 80 for discharging binder 82) through an inkjet method to form a first cavity portion material layer, which is the material layer configuring the periphery of at least one part of the first cavity;
a first sandwiching member installing step of installing a first sandwiching member (Fig. 1 (C), item 40), which is a member arranged with at least one part sandwiched between the plurality of material layers, on the first cavity portion material layer (as shown in Fig. 1(D)); and
 a controller (As illustrated in Fig. 13, inside the block body 61, a temperature control device 70 having a mechanism such as a heater, a control circuit thereof, and a thermocouple serving as a temperature sensor is housed (pg. 9, line 373 and pg. 10, lines 374-375 )), 
a second cavity portion material layer forming step of discharging a droplet of the cavity portion material, which is the material configuring at least one part of a periphery of the second cavity (Fig. 1(D), item 42), from the discharging head through the inkjet method to form a second cavity portion material layer, which is the material layer configuring the periphery of at least one part of the second cavity;  

a material layer-on-sandwiching member forming step of discharging the droplet of the cavity portion material from the discharging head through the inkjet method on at least one part of the second sandwiching member to further form the material layer on the second sandwiching member;
wherein the first and the second cavities are empty spaces respectively in which the material Is not provided;
wherein the first cavity that remains as the empty space inside the three-dimensional object is enclosed by the first cavity portion material layer and the first sandwiching member, and the second cavity that remains as the empty space inside the three-dimensional object is enclosed by the second cavity portion material layer, the first sandwiching member and the second sandwiching member (as shown in Fig. 1 (D)).
However, Satoshi does not explicitly disclose that, the first sandwiching member is installed between the first cavity and the second cavity.
Satoshi discloses the claimed invention except for the duplication having the first cavity, the second cavity, the first sandwiching member being installed between the first cavity and the second cavity. It would have been obvious to one having ordinary skill in the art at the time the invention was made to repeat the steps of forming the cavity and placing the sandwiching member vertically since duplication or repetition of steps would have been obvious to the ordinary artisan.  One would have been motivated to repeat the steps of forming the cavity and placing the sandwiching member vertically since doing so would further the objectives of Satoshi (translation page 4, lines 17-21), namely to additionally reduce the amount of powder used, shorten the modeling time, and improve the strength and prevent warp by using multiple sandwiching members as reinforcement.    
Claim 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al (U.S Patent No 10,462,907) in view of Satoshi et al. (JP3557926B, English translation provided).
Regarding claim 11, Lewis teaches that, as illustrated in Fig. 2, a three-dimensional object manufacturing method for shaping a three-dimensional object through a layering and shaping method using a curable resin (i.e. referencing to Fig. 2A, the 3D printing method entails forming, in a predetermined pattern on a substrate (or build platform) 110, one or more portions of a 3D structure 102, which in this example is a bottom portion 102a of the heart-shaped structure shown in Fig. 1. Col. 9, lines 64-67 and col. 10, line 1; it is further contemplated that direct-write technology may be integrated with other 3D printing methods (e.g., inkjet printing on a powder bed, selective laser sintering of a powder bed, stereolithography, fused deposition modeling, direct inkjet printing of UV curable resins), so that different components, devices or regions of a single 3D part may be produced using different 3D printing approaches (col. 4, lines 13-20)). Lewis teaches that, the three-dimensional object manufacturing method includes a first process of layering the curable resin and shaping a shape of an exterior of the three-dimensional object while forming a cavity in an interior of the three-dimensional objet (i.e. the bottom portion 102a’ (i.e. one part of a periphery of the cavity), such as a channel or cavity, as shown in Fig. 2A, for incorporation of a functional electronic device or a conductive filament in a subsequent or concurrent processing step. For example, the structural filament 112 (i.e. a droplet of a cavity portion material) may be extruded out of a first nozzle 114 (i.e. an inkjet method) and one or more conductive 
Lewis teaches that, the three-dimensional object manufacturing method includes a second process of fitting a solid body (e.g. a second IC 104b, col. 12, lines 48-49) in the cavity and further layering the curable resin on the solid body (i.e. in the example of Fig. 2F, …, and the other end is positioned to contact a second IC 104b (i.e. the solid body) that is placed after the additional portion 102b of the 3D structure 102 is formed layer by layer. Col. 12, lines 46-50). It is understandable that the three-dimensional object manufacturing method is carried out the first process and second process once or over plural times. 
However, Lewis odes not explicitly disclose that in a vertical direction of the three dimensional object, an upper side of the cavity is wider than a lower side of the cavity. 
In the same field of endeavor, 3D printing, Satoshi discloses that, as illustrated in Fig. 1 (D), the three-dimensional object manufacturing method forms the cavity (item 24) with a space in which, in a vertical direction of the three-dimensional object, an upper side of the cavity (item 24) is wider than a lower side of the cavity, such that the solid body is fitted into the cavity easily.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lewis to incorporate the teachings of Satoshi to provide that the formed cavity is empty or hollow having an upper side 
Regarding claim 12, Lewis teaches that, as illustrated in Figs. 9 (A-E), in the second process (i.e. fitting the solid body in the cavity) of the three-dimensional object manufacturing method a solid body (e.g. torque wrench strain sensing device 900, col. 18, lines 52-59) having a smaller specific weight than the curable resin is fitted (i.e. the main body of the torque wrench is produced by 3D printing a thermoplastic matrix (i.e. a curable resin), where the infill percentage and thickness of the neck can be varied to give the desired amount of flex for the targeted amount of applied torque col. 19, lines 5-8; As seen from Fig. 9C, there are plenty of empty spaces inside the torque wrench strain sensing device 900 to install electronics such as strain sensor 904c comprising silver-doped silicone, silver conductive filaments 906 etc., col. 18, lines 52-59; For example, as shown in Fig. 9D, the physical dimensions (i.e. width) of  strain sensor 904c comprising silver-doped silicone is smaller; it is reasonable to say that the specific weight of the torque wrench will be smaller than the curable resin).  
Regarding claim 13, Lewis teaches that, as illustrated in Fig. 2G, in the second process (i.e. fitting the solid body in the cavity) of the three-dimensional object manufacturing method the solid body (e.g. the first IC 104a) lower than a depth of the cavity is fitted.
Regarding claim 14, Lewis teaches that, as illustrated in Figs. 2F and 2G, in the second process (i.e. fitting the solid body in the cavity) of the three-dimensional object manufacturing method a plurality of layers of the curable resin (i.e. an additional 102b, col. 12, line 36) are layered until a layering surface becomes flat on an upper surface of a layer to from the cavity and the solid body.
Response to Arguments
Applicant's arguments filed 04/23/2021 have been fully considered. 
In response to applicant’s arguments in claims 1 and 11 (as amended) that Lewis and Satoshi do not disclose that the first sandwiching member is installed between the first cavity and the second cavity and in a vertical direction of the three dimensional object, an upper side of the cavity is wider than a lower side of the cavity, it is not persuasive. However, for further consideration, the updated rejection is rendered in this office action.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/SHIBIN LIANG/Examiner, Art Unit 1741    

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742